Opinion per Curiam. The facts involved in this suit are sufficiently stated and may be seen in the opinion of this court reported, with the title reversed, in 90 Ill. App. 284. That case was an appeal by the present defendant in error from a judgment recovered by the then appellee in an action for personal injuries sustained by him while working for the railroad company as a member of a “ switching crew.” We then held that the “ switching crew,” of which Hartley was a member, and the other “ switching crew,” through whose fault he was injured, were fellow-servants, and that he was not entitled to sustain the recovery had in his favor in the court below. The judgment then appealed from by the railroad company was accordingly reversed and the cause remanded. Since then, the case has been again submitted in the Superior Court to a jury on the same record and upon exactly the same evidence, whereupon, in pursuance of a peremptory instruction given by the court to the jury, a verdict of not guilty was returned in favor of the defendant, and judgment was entered accordingly. The identical questions are again before us that were considered in the appeal case, and our opinion must be the same. Our order, therefore, is that the judgment of the Superior Court be affirmed.